Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "wherein at least a portion of the covering film functions as the ventilation means". It is unclear what is meant by functions as the ventilation means. Is the Applicant attempting to disclose that a portion of the covering film is a ventilating portion? Or that the ventilation means is located on a portion of the covering means?
Claim 3 recites the limitation "wherein the ventilation means is the cellulose film". This is confusing since claim 1, clearly identifies three components a) a covering film, b) a lining film, and c) a ventilation means. Claim 1 further identifies at least a portion of the lining film is a cellulose film. Claim 2 identifies that a portion of the covering film functions as the ventilation means, and Claim 3 recites the ventilation means is the cellulose film. Thus, it is unclear how the ventilation means is its own component in Claim 1, part of the covering film in claim 2 and is also the same as the lining film in claim 3.
Claims 5 and 6 are rejected as being dependent from a rejected base claim.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ishisaki (U.S. Patent No. 7,958,678) in view of Fujita (U.S. Patent Application Publication No. 2009/0032986, as cited by Applicant).
For claim 1, Ishisaki discloses an agricultural greenhouse (Col. 3, lines 37-39) comprising: a covering film (Figs. 4-5: 20a) which forms a space walled off from the outside, a lining film (20b) which is provided on the inside of the covering film such that an interspace is formed between the covering film and the lining film (as shown in Fig. 5), and a ventilation means for exchanging at least a portion of the air existing in the interspace with the external air (Col. 4, lines 52-64: water permeable sheet 40 exchanges water and air as shown between the films 20a and 20b defined by the uppermost downward directing arrows in Fig. 5 as they flow through the interspace to the outside as shown by lowermost downward directing arrows in Fig. 5), wherein at least a portion of the lining film is constituted with a film that contains a synthetic resin (Col. 3, lines 45-47 and lines 53-58: resin films 20).
Ishisaki fails to specifically show wherein at least a portion of the lining film is constituted with a cellulose film which contains a cellulose acylate resin and has a water vapor permeability equal to or higher than 600 g/m2/24h. However, Fujita teaches a cellulose film which contains a cellulose acylate resin (as discussed in [0033]) and has a 2/24h (as discussed in in [0200]: “the water permeability…preferably 500 g/m2/day to 800 g/m2/day (both inclusive)”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the lining film of the agricultural greenhouse of Ishisaki to include the cellulose acylate resin as taught by Fujita for the advantage of providing heat insulation, reflective wall and roof portions, and additional water permeable functions for the greenhouse.
For claim 2, Ishisaki as modified by Fujita further disclose the agricultural greenhouse according to claim 1, wherein at least a portion of the covering film (Ishisaki 20a) functions as the ventilation means (Ishisaki Col. 5, lines 8-13: “water-permeable sheet 40 is positioned at the inner surface side of the upper film 20a”), and the ventilation means is a film having a water vapor permeability equal to or higher than 500 g/m2/24h (Fujita as discussed in [0200]: “the water permeability…preferably 500 g/m2/day to 800 g/m2/day (both inclusive)”).
For claim 3, Ishisaki as modified by Fujita further disclose the agricultural greenhouse according to claim 2, wherein the ventilation means is the cellulose film which contains a cellulose acylate resin (Fujita as discussed in [0033]) and has a water vapor permeability equal to or higher than 600 g/m2/24h (Fujita as discussed in [0200]: “the water permeability…preferably 500 g/m2/day to 800 g/m2/day (both inclusive)”).
For claim 4, Ishisaki as modified by Fujita further disclose the agricultural greenhouse according to claim 1, wherein a roof portion (Ishisaki Figs. 1, 2 and 7: 12) of the lining film is constituted with the cellulose film (Ishisaki Figs. 1, 2 and 7, Col. 5, line 58-Col. 6, line 4).

For claim 6, Ishisaki as modified by Fujita further disclose the agricultural greenhouse according to claim 3, wherein a roof portion (Ishisaki Figs. 1, 2 and 7: 12) of the lining film is constituted with the cellulose film (Ishisaki Figs. 1, 2 and 7, Col. 5, line 58-Col. 6, line 4).

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/19/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Ishisaki (U.S. Patent No. 7,958,678) in view of Fujita (U.S. Patent Application Publication No. 2009/0032986) have been fully considered and are persuasive.  
The Examiner incorrectly cited the “ventilation means” instead of the “lining film” as being modified. However, upon further consideration, a new ground of rejection is made to clarify that the lining film 20b of Ishisaki is constituted by a synthetic resin film, as discussed in Col. 3, lines 45-47 and lines 53-58. Thus, the reference to Fujita was cited to show it is within the scope of the invention to construct the lining film of a different synthetic resin film such as cellulose acylate resin for the advantage of further enhancing the water permeable properties of the agricultural greenhouse materials. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE A CLERKLEY whose telephone number is (571)270-7611.  The examiner can normally be reached on 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DANIELLE A CLERKLEY/Examiner, Art Unit 3643